Citation Nr: 0920457	
Decision Date: 06/02/09    Archive Date: 06/09/09

DOCKET NO.  06-27 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU), on a schedular basis.

2.  Entitlement to TDIU, on an extra-schedular basis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Edwards, Associate Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from August 1942 to September 
1945 and from September 1950 to February 1952.  This matter 
comes before the Board of Veterans' Appeals (BVA or Board) 
from a September 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The issue of entitlement to TDIU, on an extra-schedular 
basis, is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected disabilities, including 
posttraumatic stress disorder, rated 30 percent disabling; 
left knee instability, rated 10 percent disabling; 
degenerative arthritis of the left knee associated with left 
knee instability, rated 10 percent disabling; degenerative 
disc disease of the cervical spine, rated 10 percent; and a 
combined rating of 50 percent, do not meet the requisite 
schedular percentages for TDIU.


CONCLUSION OF LAW

The criteria for TDIU, on a schedular basis, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.3, 4.16 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

As set forth in the Veterans Claims Assistance Act of 2000 
(VCAA), the Department of Veterans Affairs (VA) has a duty to 
notify and assist claimants in substantiating a claim for VA 
benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008).  Under the VCAA, when VA receives a 
claim, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim; that VA 
will seeks to provide; and that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  This notice must be provided prior to an initial 
unfavorable decision on a claim by the regional office.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show: (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In the present case, the VCAA duty to notify was satisfied by 
a letter sent to the Veteran in July 2005 that fully 
addressed the entire notice element and was sent prior to the 
initial regional office decision in this matter.  The letter 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.

There is no allegation from the Veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim, and the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to timing and content.

To fulfill Dingess requirements, in March 2006, the regional 
office provided the Veteran with notice as to what type of 
information and evidence was needed to establish a disability 
rating and the possible effective date of the benefits.  The 
regional office successfully completed the notice 
requirements with respect to the issue on appeal.

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).

Additionally, VA has a duty to assist the Veteran in claim 
development.  This includes assisting in the procurement of 
service treatment records and pertinent medical records, as 
well as providing an examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development 
has been accomplished, and therefore appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  The Veteran does not meet the 
requisite schedular percentages for TDIU, and therefore is 
not entitled to TDIU, on a schedular basis, as a matter of 
law.

The VA's duty to assist in the development of the claim is 
complete, and no further notice or assistance to the Veteran 
is required to fulfill the duty.  Smith v. Gober, 14 Vet. 
App. 227 (2000), aff'd, Smith v. Principi, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

II.  Entitlement to TDIU, on a Schedular Basis

The Veteran is seeking a total disability rating based on 
individual unemployability.  Total disability ratings for 
compensation purposes may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there are sufficient 
additional service-connected disabilities to bring the 
combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 
4.16.

The Veteran's service-connected posttraumatic stress disorder 
is rated 30 percent disabling.  In addition, left knee 
instability is rated 10 percent, degenerative arthritis of 
the left knee associated with left knee instability is rated 
10 percent, and degenerative disc disease of the cervical 
spine is rated 10 percent.  The Veteran's combined rating for 
all his service-connected disabilities is 50 percent.  As 
such, the Veteran does not meet the percentage threshold 
requirements provided in 38 C.F.R. § 4.16(a) for 
consideration of entitlement to a total rating based on 
individual unemployability, because the Veteran does not have 
at least one disability rated at 40 percent or more, and the 
combined rating for his service-connected disabilities is not 
70 percent or more.  He may, however, be entitled to TDIU 
based on extra-schedular considerations under 38 C.F.R. § 
4.16(b).


ORDER

Entitlement to TDIU, on a schedular basis, is denied.




	(CONTINUED ON NEXT PAGE)


REMAND

VA's policy is to award TDIU in all cases in which service-
connected disabilities preclude gainful employment, 
regardless of the percentages awarded.  38 C.F.R. § 4.16(b).  
Although the Board does not have the authority to assign an 
extra-schedular TDIU, appropriate cases may be referred to 
the Director of the VA Compensation and Pension Service or 
Undersecretary for Benefits for extra-schedular consideration 
if it is determined the circumstances present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  See 38 C.F.R. §§ 3.321(b)(1), 4.16(b).

The RO denied the Veteran's TDIU claim because he did not 
meet the requisite schedular percentages.  Nevertheless, the 
Veteran's case can be submitted for extra-schedular 
consideration under 38 C.F.R. § 4.16(b) if the evidence shows 
that he is unable to secure and follow a substantially 
gainful occupation due to his service-connected disabilities.  
The Board notes that the work history provided by the Veteran 
shows that he has been essentially unemployed since at least 
the 1980s.  

The Veteran has not yet received a VA examination to 
determine whether he is unemployable, and the Board finds 
that, given the long history of unemployment, such an 
examination is necessary to determine whether extra-schedular 
consideration should be given.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4) (the duty to assist provisions of the 
VCAA includes the duty to provide medical examinations or 
obtain opinions if it is determined necessary to decide a 
claim).

Additionally, the Veteran indicated during his VA examination 
in May 2005 that he sees a family doctor for his 
disabilities.  These records should be obtained and 
associated with the claims folder.

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Ask the Veteran for a list of 
medical providers who have treated him, 
to include his family doctor.  After 
securing any necessary authorization or 
medical releases, obtain the records 
and associate them with the claims 
folder.  Also, notify the Veteran that 
he may obtain the evidence himself and 
send it to VA.

2.  Schedule the Veteran for a VA 
examination to determine the current 
level of severity of his service-
connected disabilities.  Following the 
examination, the examiner should 
address the following:

a)  Describe all symptoms caused by the 
service-connected disabilities, as well 
as the severity of each symptom.

b)  List any side effects the Veteran 
has from the medication taken for his 
service-connected disabilities, and 
identify all side effects that affect 
his ability to obtain and/or retain a 
substantially gainful occupation.

c)  State whether the Veteran's 
service-connected disabilities prevent 
him from obtaining or retaining a 
substantially gainful occupation.  

Specifically, the examiner should 
describe what types of employment 
activities would be limited due to the 
Veteran's service-connected 
disabilities and any associated 
disorder, bearing in mind his entire 
social-medical history, particularly, 
any degree of industrial impairment 
caused by one or more nonservice-
connected disorders.

3.  After completing the above action, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim should be 
readjudicated, including considering 
whether this case warrants referral to 
the Director of the VA Compensation and 
Pension Service or Under Secretary for 
Benefits for extra-schedular 
consideration under the provisions of 
38 C.F.R. §§ 3.321(b)(1), 4.16(b).

4.  If the claim remains denied, a 
supplemental statement of the case 
should be provided to the Veteran and 
his representative.  After the Veteran 
and his representative have had an 
adequate opportunity to respond, the 
appeal should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


